           Case 1:19-cv-07131-ALC Document 66 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                  6/2/2020
SOUTHERN DISTRICT OF NEW YORK

 ANDREA TANTAROS,

                                   Petitioner,
                                                               19-cv-7131 (ALC)
                       -against-
                                                               ORDER
 FOX NEWS CHANNEL, LLC, ET AL.,

                                   Respondents.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Petitioner’s motion to stay the Court’s April 27, 2020 scheduling

order. ECF No. 58. Respondents are hereby ORDERED to respond to Petitioner’s motion on or

before June 4, 2020.



SO ORDERED.

Dated:          June 2, 2020
                New York, New York                     __________________________________
                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
